UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

LINDA M. CARACO,

Plaintiff, DECISION AND ORDER

Vv. 1:18-CV-00908 EAW

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

INTRODUCTION

Represented by counsel, plaintiff Linda M. Caraco (“Plaintiff”) brings this action
pursuant to Title II of the Social Security Act (the “Act”) seeking review of the final
decision of the Commissioner of Social Security (the “Commissioner,” or “Defendant’)
denying her application for disability insurance benefits (“DIB”). (Dkt. 1). This Court has
jurisdiction over the matter pursuant to 42 U.S.C. § 405(g).

Presently before the Court are the parties’ cross-motions for judgment on the
pleadings pursuant to Rule 12(c) of the Federal Rules of Civil Procedure (Dkt. 13; Dkt.
17), and Plaintiffs reply (Dkt. 20). For the reasons discussed below, the Commissioner’s
motion (Dkt. 17) is denied, Plaintiff's motion (Dkt. 13) is granted in part, and this matter

is remanded for further administrative proceedings.
BACKGROUND

Plaintiff protectively filed her application for DIB on May 7, 2014. (Dkt. 5 at 15,
93).' In her application, Plaintiff alleged disability beginning October 12, 2013, due to
migraines, degenerative disc disease, anemia, insomnia, spinal stenosis, depression, and
anxiety. (/d. at 193, 196). Plaintiffs application was initially denied on September 10,
2014. (Ud. at 94-104). At Plaintiff's request, a hearing was held before administrative law
judge (“ALJ”) Lynette Gohr in Buffalo, New York, on October 12, 2016, and January 19,
2017. Ud. at 34-81, 108-10). On March 17, 2017, the ALJ issued an unfavorable decision.
(Ud. at 12-29). Plaintiff requested Appeals Council review; her request was denied on June
14, 2018, making the ALJ’s determination the Commissioner’s final decision. (Id. at 5-

11). This action followed.

LEGAL STANDARD
I. District Court Review
“In reviewing a final decision of the [Social Security Administration (“SSA”)], this
Court is limited to determining whether the SSA’s conclusions were supported by
substantial evidence in the record and were based on a correct legal standard.” Talavera
v. Astrue, 697 F.3d 145, 151 (2d Cir. 2012) (quotation omitted); see also 42 U.S.C.
§ 405(g). The Act holds that a decision by the Commissioner is “conclusive” if it is

supported by substantial evidence. 42 U.S.C. § 405(g). “Substantial evidence means more

 

I When referencing the page number(s) of docket citations in this Decision and Order,

the Court will cite to the CM/ECF-generated page numbers that appear in the upper
righthand corner of each document.

-2-
than a mere scintilla. It means such relevant evidence as a reasonable mind might accept
as adequate to support a conclusion.” Moran v. Astrue, 569 F.3d 108, 112 (2d Cir. 2009)
(quotation omitted). It is not the Court’s function to “determine de novo whether [the
claimant] is disabled.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quotation
omitted); see also Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.
1990) (holding that review of the Secretary’s decision is not de novo and that the
Secretary’s findings are conclusive if supported by substantial evidence). However, “[t]he
deferential standard of review for substantial evidence does not apply to the
Commissioner’s conclusions of law.” Byam v. Barnhart, 336 F.3d 172, 179 (2d Cir. 2003)
(citing Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)).
II. Disability Determination

An ALJ follows a five-step sequential evaluation to determine whether a claimant
is disabled within the meaning of the Act. See Parker v. City of New York, 476 U.S. 467,
470-71 (1986). At step one, the ALJ determines whether the claimant is engaged in
substantial gainful work activity. See 20 C.F.R. § 404.1520(b). If so, the claimant is not
disabled. If not, the ALJ proceeds to step two and determines whether the claimant has an
impairment, or combination of impairments, that is “severe” within the meaning of the Act,
in that it imposes significant restrictions on the claimant’s ability to perform basic work
activities. Jd. § 404.1520(c). If the claimant does not have a severe impairment or
combination of impairments, the analysis concludes with a finding of “not disabled.” If

the claimant does have at least one severe impairment, the ALJ continues to step three.
At step three, the ALJ examines whether a claimant’s impairment meets or
medically equals the criteria of a listed impairment in Appendix 1 of Subpart P of
Regulation No. 4 (the “Listings”). Jd. § 404.1520(d). If the impairment meets or medically
equals the criteria of a Listing and meets the durational requirement (id. § 404. 1509), the
claimant is disabled. If not, the ALJ determines the claimant’s residual functional capacity
(“RFC”), which is the ability to perform physical or mental work activities on a sustained
basis, notwithstanding limitations for the collective impairments. See id. § 404,1520(e).

The ALJ then proceeds to step four and determines whether the claimant’s RFC
permits the claimant to perform the requirements of his or her past relevant work. Id.
§ 404.1520(f). If the claimant can perform such requirements, then he or she is not
disabled. If he or she cannot, the analysis proceeds to the fifth and final step, wherein the
burden shifts to the Commissioner to show that the claimant is not disabled. Id.
§ 404.1520(g). To do so, the Commissioner must present evidence to demonstrate that the
claimant “retains a residual functional capacity to perform alternative substantial gainful
work which exists in the national economy” in light of the claimant’s age, education, and
work experience. Rosa v. Callahan, 168 F.3d 72, 77 (2d Cir. 1999) (quotation omitted);
see also 20 C.F.R. § 404.1560(c).

DISCUSSION
I. The ALJ’s Decision

In determining whether Plaintiff was disabled, the ALJ applied the five-step

sequential evaluation set forth in 20 C.F.R. § 404.1520. Initially, the ALJ determined that

Plaintiff last met the insured status requirements of the Act on December 13, 2015. (Dkt.

-4-
5 at 17). At step one, the ALJ determined that Plaintiff had not engaged in substantial
gainful work activity from October 12, 2013, the alleged onset date, through December 31,
2015, the date last insured. (/d.).

At step two, the ALJ found that through the date last insured Plaintiff suffered from
the following severe impairments: cervical spine degenerative disc disease; spondylosis;
and vascular/migraine headaches. (/d.). The ALJ further found that Plaintiff's medically
determinable impairments of anxiety and depression were non-severe. (Id. at 17-18).

At step three, the ALJ found that through the date last insured Plaintiff did not have
an impairment or combination of impairments that met or medically equaled the severity
of any Listing. (/d. at 18). The ALJ particularly considered the requirements of Listing
1.04 in reaching this conclusion. (/d.).

Before proceeding to step four, the ALJ determined that through the date last insured
Plaintiff retained the RFC to perform light work as defined in 20 C.F.R. § 404.1567(b),

except that Plaintiff:

[C]an frequently push and pull; can never work at unprotected heights or

around dangerous machinery; can never climb ladders, ropes or scaffolds;

[and] cannot operate a motor vehicle as part of her job duties.
Ud.). At step four, the ALJ relied on the testimony of a vocational expert (“VE”) to
conclude that through the date last insured Plaintiff was capable of performing her past
relevant work as a medical secretary. (/d. at 21). In the alternative, at step five, the ALJ
relied on the VE’s testimony to conclude that through the date last insured, considering

Plaintiff's age, education, work experience, and REC, Plaintiff was capable of performing

jobs that existed in significant numbers in the national economy, including the

-5-
representative occupations of folder, cleaner, and packer. (Jd. at 22). Accordingly, the
ALJ found Plaintiff was not disabled as defined in the Act at any time from the alleged
onset date through the date last insured. (Id. at 23).
II. Remand of this Matter for Further Proceedings is Required

Plaintiff asks the Court to reverse or, in the alternative, remand this matter to the
Commissioner. Plaintiff argues the ALJ erred by: (1) improperly relying on the opinion of
consultative examiner Dr. David Brauer and failing to appropriately develop the record;
and (2) failing to include any limitations related to Plaintiff's migraine headaches and
lumbar spine injury in the RFC finding. (Dkt. 13-1 at 17-22). For the reasons discussed
below, the Court concludes remand is necessary because Dr. Brauer’s opinion does not
constitute substantial evidence for the ALJ’s conclusions and no other physician provided

an assessment of Plaintiff's physical limitations.

A, Dr. Brauer’s Opinion does not Relate to the Relevant Time Frame and
Further Development of the Record was Necessary

In deciding a disability claim, an ALJ is tasked with “weigh[ing] all of the evidence
available to make an RFC finding that [is] consistent with the record as a whole.” Matta
v. Astrue, 508 F. App’x 53, 56 (2d Cir. 2013). An ALJ’s conclusion need not “perfectly
correspond with any of the opinions of medical sources cited in his decision.” Jd.
However, an ALJ is not a medical professional, and “is not qualified to assess a claimant’s
RFC on the basis of bare medical findings.” Ortiz v. Colvin, 298 F. Supp. 3d 581, 586
(W.D.N.Y. 2018) (quotation omitted). In other words:

An ALJ is prohibited from “playing doctor” in the sense that “an ALJ may

not substitute his own judgment for competent medical opinion.” This rule
is most often employed in the context of the RFC determination when the

-6-
claimant argues either that the RFC is not supported by substantial evidence

or that the ALJ has erred by failing to develop the record with a medical
opinion in the RFC.

Quinto v. Berryhill, No. 3:17-cv-00024, 2017 WL 6017931, at *12 (D. Conn. Dec. 1, 2017)
(citations omitted). “[A]s a result[,] an ALJ’s determination of RFC without a medical
advisor’s assessment is not supported by substantial evidence.” Dennis v. Colvin, 195 F.
Supp. 3d 469, 474 (W.D.N.Y. 2016) (quotation and citation omitted).

In this case, the record contained the following assessments of Plaintiff's physical
limitations: (1) three determinations by treating physician Dr. Eugene Gosy that Plaintiff
had a “75% disability status”; and (2) Dr. Brauer’s consultative assessment. (See Dkt. 5 at
21). The ALJ properly afforded “little weight” to Dr. Gosy’s assessments on the basis that
they were nonspecific and conclusory. (J/d.).

The ALJ further gave great weight to Dr. Brauer’s opinion, finding that it was
“consistent with the medical evidence of record.” (/d.). Plaintiff argues that this was error,
because Dr. Brauer’s opinion was based on his one-time examination of Plaintiff on
November 7, 2016, nearly a year after her date last insured, and therefore was not probative
of her condition during the relevant time frame. The Court agrees.

A claimant “cannot qualify ... for DIB unless [she] was disabled prior to [her] date
last insured.” Camacho v. Astrue, No. 08-CV-6425, 2010 WL 114539, at *4 (W.D.N.Y.

Jan. 7, 2010). “Medical opinions given after the date that [plaintiff's] insured status expired
are taken into consideration if such opinions are relevant to [plaintiffs] condition prior to
that date.” Dailey v. Barnhart, 277 F. Supp. 2d 226, 233 n.14 (W.D.N.Y. 2003); see also
Shook v. Comm’r of Soc. Sec., No. 12-CV-185 TJM/VEB, 2013 WL 1213123, at *6
(N.D.N.Y. Jan. 25, 2013) (“[E]vidence cannot be disregard solely because it post-dates the
relevant time period. Rather, information provided after the date last insured should be
considered to the extent it sheds light on the Plaintiff's condition as of the relevant time
period.”), report and recommendation adopted, 2013 WL 1222008 (N.D.N.Y. Mar. 25,
2013). In determining the probative value of medical opinions from outside the relevant
time period, the key factor is whether the opinion is retrospective or, on the other hand,
provides only a snapshot of the plaintiffs functioning on the date it was rendered. See
Smith v. Comm’r of Soc. Sec., 351 F. Supp. 3d 270, 285 (W.D.N.Y. 2018).

Here, there is no indication that Dr. Brauer’s opinion was meant to be retrospective.
To the contrary, Dr. Brauer examined Plaintiff only once, he does not appear to have
reviewed Plaintiff's medical records, and he expressly stated that his assessment of her
functional limitations was based on that single examination. (Dkt. 5 at 507). Indeed, “[t]he
Commissioner does not dispute Plaintiffs position that Dr. Bauer’s [sic] opinion was not
retrospective.” (Dkt. 17-1 at 10). There is also evidence in the record suggesting that
Plaintiff's condition may have changed after the date last insured. In particular, after her
date last insured, Plaintiff underwent a course of chiropractic treatment that successfully
reduced her pain. (See Dkt. 5 at 539). Further, the ALJ failed, in assessing Dr. Brauer’s
opinion, to acknowledge that it was generated outside the relevant time frame and that it

was not retrospective. On these facts, the Court finds that Dr. Brauer’s opinion did not

-8-
constitute substantial evidence for the ALJ’s conclusions regarding Plaintiff's limitations
during the relevant time period. See Patterson v. Comm’r of Soc. Sec., No. 1:18-CV-0556
(WBC), 2019 WL 4573752, at *5 (W.D.N.Y. Sept. 20, 2019) (“A medical opinion rendered
well after a plaintiffs date last insured may be of little, or no, probative value regarding
plaintiffs condition during the relevant time period.” (collecting cases)).

The Court further finds that the ALJ’s appropriate rejection of Dr. Gosy’s
conclusory opinions and the lack of any other medical opinion regarding Plaintiff's
functioning during the relevant time period created a gap in the evidentiary record that the
ALJ was required to fill. “Because a hearing on disability benefits is a non-adversarial
proceeding, the ALJ generally has an affirmative obligation to develop the administrative
record.” Perez v. Chater, 77 F.3d 41, 47 (2d Cir. 1996). Specifically, the ALJ must
“investigate and develop the facts and develop the arguments both for and against the
granting of benefits.” Vincent v. Comm'’r of Soc. Sec., 651 F.3d 299, 305 (2d Cir. 201 1).
Here, as previously discussed, “the record contained no competent medical opinion
regarding Plaintiffs RFC during the relevant time period.” Covey v. Colvin, 204 F. Supp.
3d 497, 507 (W.D.N.Y. 2016) (remanding for further administrative proceedings where
“the only two medical opinions in the record were Dr. Pataki’s opinion, which reached no
conclusion regarding Plaintiff's physical capabilities, and Dr. Mafi’s opinion, which the
ALJ properly found was not material to the relevant time period”); see also Gipps v.
Berryhill, No. 1:17-CV-01171 (HBF), 2019 WL 1986518, at *6 (W.D.N.Y. May 6, 2019)
(remanding for further proceedings because “[d]uring the relevant period under review,

there is no opinion of record by a treating physician or other medical provider that plaintiff

-9.
was able to work and/or was ready to return to work or was capable of doing light work
with the limitations found by the ALJ”).

The Court is also not persuaded this is a case “where the medical evidence shows
relatively little physical impairment,” such that the ALJ could permissibly “render a
common sense judgment about functional capacity even without a physician’s
assessment.” Skupien v. Colvin, No. 13-CV-403S, 2014 WL 3533425, at *4 (W.D.N.Y.
July 16, 2014) (quotation omitted). As the ALJ noted, Plaintiff suffers from moderate
degenerative disc disease, as well as “severe neural foramina stenosis on the right” and
“broad-based posterior disc protrusion.” (Dkt. 5 at 14). Plaintiff's pain was sufficiently
severe that she was treated with a TENS unit and both epidural and nerve block injections.
(/d, at 14-15). This is not the kind of minor physical impairment that courts have found an
ALJ qualified to assess based on common sense.

On these facts, the ALJ had a duty to develop the record and to seek a physician’s
assessment of Plaintiffs functional limitations during the relevant time period (that is,
between October 12, 2013, and December 31, 2015). As this Court has found in a similar

case.

There were many avenues available to the ALJ to fill the gap in the record:
[she] could have requested addition information from the treating physician
. . 4 [She]could have obtained . . . [a retrospective opinion based on al
consultative examination; and/or [she] could have requested an opinion from
a medical expert. On remand, the Commissioner should employ whichever

of these methods are appropriate to fully develop the record with respect to
Plaintiff's RFC.

Covey, 204 F. Supp. 3d at 507 (citation omitted).

-10-
B. Plaintiff's Remaining Argument

As set forth above, Plaintiff also argues the ALJ erred by failing to incorporate
limitations related to her headaches and lumbar spine injury in the RFC finding. However,
because the Court has already determined, for the reasons previously discussed, that
remand of this matter for further administrative proceedings is necessary, the Court
declines to reach this issue. See, e.g., Insalaco v. Comm’r of Soc. Sec., 366 F. Supp. 3d
401, 410 (W.D.N.Y. 2019) (declining to reach additional arguments where the court had
determined remand for further administrative proceedings was necessary); Bell v. Colvin,
No. 5:15-CV-01160 (LEK), 2016 WL 7017395, at *10 (N.D.N.Y. Dec. 1, 2016) (declining
to reach remaining arguments where the court had already determined remand was
warranted).

CONCLUSION

For the foregoing reasons, the Commissioner’s motion for judgment on the
pleadings (Dkt. 17) is denied, Plaintiff’s motion for judgment on the pleadings (Dkt. 13) is
granted in part, and the matter is remanded for further administrative proceedings
consistent with this Decision and Order.

SO ORDERED.

 

Dated: January 24, 2020
Rochester, New York

-ll-
